Citation Nr: 1024616	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-20 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, to 
include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from February 
1983 to February 1986, and in the Navy from March 1987 to March 
1991.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for service 
connection for PTSD, among other claims.

With respect to the Veteran's claim for service connection for 
PTSD, the Board notes that the Court of Appeals for Veterans 
Claims (Court) has held, in the context of claims for psychiatric 
disorders, that a claim for service connection encompasses all 
related symptomatology, regardless of how that symptomatology is 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light 
of Clemons, the Veteran's claim for service connection for PTSD 
has been recharacterized to encompass any psychiatric disorder, 
to include PTSD.

In addition, the Veteran appeals from an October 2007 rating 
decision, which denied his claim for service connection for 
migraine headaches.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a December 2009 RO (Video Conference) hearing.  A copy 
of that hearing transcript has been associated with the claims 
file.

In January 2010, subsequent to the July 2009 supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the issues on appeal.  This evidence was not 
accompanied by a waiver of RO consideration.  Such a waiver is 
unnecessary as this appeal is being remanded for additional 
development and adjudication.  See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND
 
Under The Veterans Claims Assistance Act of 2000 (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon, supra.  The threshold for finding 
a link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.

The Veteran has alleged suffering from migraine headaches in 
service and that he has suffered from them continuously since 
service.  Service treatment records document several incidents of 
headaches in September 1985.  In a January 2010 opinion, Dr. M. 
K., the Veteran's private psychiatrist, found that his migraine 
headaches were "directly related to his PTSD" but offered no 
opinion as to whether direct service connection was warranted for 
the condition.  An August 2008 opinion from Dr. M. K. which 
indicated that the Veteran's complaints of headaches were 
"associated with his symptoms acquired during military 
experience" is insufficient to support a grant of service 
connection as the opinion did not contain a diagnosis of migraine 
headaches and was not to the degree of certainty required under 
VA regulations.  A VA examination is therefore required to 
determine whether there is a relationship between the Veteran's 
reported migraine headaches and his service.

In addition, the Veteran claims to suffer from PTSD as a result 
of service.  Regarding the appellant's assertion that the Veteran 
incurred PTSD during service, VA regulations reflect that 
symptoms attributable to PTSD are often not manifest in service.  
Establishment of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between the 
Veteran's symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred. 38 
C.F.R. § 3.304(f)(2009); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

Several non-combat stressors were reported, including that the 
Veteran was the victim of racial harassment while in the Navy, 
that he was falsely accused of stealing money and "indecent 
acts" while in the Navy and that he was held down and forced to 
undergo a lumbar puncture while in the Army.  The U.S. Armed 
Services Center for Unit Records Research ((CURR), now known as 
now known as the U.S. Army and Joint Services Records Research 
Center (JSRRC)) Coordinator made a formal finding in October 2006 
that the information provided was insufficient to verify the 
Veteran's reported stressors.  The Board also notes that an 
undated service "Request for Administration of Anesthesia and 
for Performance of Operations and Other Procedures" documents 
that the Veteran consented to a lumbar puncture and is signed by 
the Veteran.

The Veteran has also reported that his friend, L. R., fell to his 
death between February 1989 and April 1989 while they were 
stationed at sea.  A March 1989 Naval Report of Casualty found 
that L. R. died in March 1989 while at sea and that his remains 
were not recovered.  A review of the Veteran's personnel records 
indicates that he was serving aboard the same ship, the USS 
ROBERT G. BRADLEY, as L. R. when this incident occurred.  In 
addition, the Veteran's service personnel records confirm that he 
received Commanding Officer's Non-Judicial Punishments (NJPs) on 
at least three occasions, which supports his contentions that he 
may have been falsely accused of stealing money. 

In a December 2006VA examination, the examiner found that the 
Veteran suffered from PTSD as a result his service, specifically 
the "racial discrimination [he] constantly [suffered] for 4 
years."  The examiner did not opine on whether the Veteran's 
PTSD was linked with any other reported stressors.  In addition, 
the Veteran's private psychiatrist did not specify which 
stressor(s) supported the diagnosis of PTSD.  Moreover, the 
Veteran has been diagnosed with various psychiatric disorders.  
Another VA examination is required to clarify what psychiatric 
disorder(s) the Veteran has and whether any psychiatric disorder 
was due to service and if the Veteran's diagnosed PTSD was the 
result of any verified non-combat stressor, for example, the 
death of L. R.

During his December 2009 hearing, the Veteran indicated that he 
receives Social Security Administration (SSA) benefits for PTSD.  
The actual decision by SSA, and the medical records on which that 
decision was based, are not of record.  These records are 
potentially pertinent to the claims of entitlement to service 
connection. The Court has held that where there has been a 
determination with regard to SSA benefits, the records concerning 
that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted or 
obtained in support of any claim for 
disability/supplemental income benefits from 
SSA.  If records are unavailable, SSA should 
so indicate.  If unsuccessful, the Veteran 
and his representative should be accorded the 
opportunity to furnish such records directly 
to VA.  All records/responses received should 
be associated with the claims file.  

2.  After all available records and/or 
responses received from each contacted entity 
are associated with the claims file, arrange 
for the Veteran to undergo a VA psychiatric 
examination in order to determine the nature 
and etiology of any psychiatric disorder(s) 
which may be present, to include PTSD.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
further indicated tests and studies (to 
include psychological studies, if warranted) 
should be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should identify all current 
psychiatric disorder(s) found.  With respect 
to each psychiatric diagnosis, the VA 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
psychiatric disorder was incurred in or is 
otherwise related to the Veteran's military 
service or to a disease or injury in active 
duty service.  

The examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran currently has 
PTSD related to a verified in-service 
stressor(s).  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria are met, 
and comment upon the link between the current 
symptomatology and the Veteran's stressor(s).  
In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the December 2006 VA examination 
report.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

3.   Following the completion of the 
development listed in 1 and 2 above, arrange 
for the Veteran to undergo a VA neurological 
examination to determine the nature and 
etiology of his claimed migraine headaches.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
further indicated tests and studies deemed 
warranted should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should identify any current headache 
disorder found.  With respect to any such 
diagnosis, the VA examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such headache disorder had 
its onset in service or is otherwise related 
to a disease or injury due to active duty 
service, to include claimed PTSD.  

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

4.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claims for service connection.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be furnished a 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


